Case 1:18-Cr-00601-PGG Document 39 Filed 11/08/18 Page 1 of 15

 

USDC SDI\Y`
UNITED STATES DISTRICT cOURT ljggijkungT

SOUTHERN DISTRICT OF NEW YORK ;ELE(“FRCH{K:ALLR/FILE[)

   

- ~ - - - - - - - - - - - ~ - - x ,
DOC #
UNITED STATES OF AMERICA = 1 iii DAIE fn E:) 32018 l
- v. - " __ _---_~_

DAvID cARDONA-cARDONA, ; INDICTMENT
JEAN-cLAUDE oKONGO LANDJI,
JIBRIL ADAMU, z s1 18 cr. 601 (PGG)
ARGEMIRO ZAPATA-cASTRO,
SHERVINGTON LOVELL, and
STEVEN ANTONIUS,

Defendants.
_ _ _ _ __ ._. _ _ _ _ _ __ _ _ _ _ X

coUNT oNE

(Narcotics Conspiracy on Board United States Aircraft)

The Grand Jury charges:

l. From at least in or about 0ctober 2017, up to and
including in or about October 2018, in an offense begun and
committed out of the jurisdiction of any particular state or
district, DAVID CARDONA-CARDONA, JEAN~CLAUDE OKONGO LANDJI, and
JIBRIL ADAMU, the defendants, and others known and unknown, at
least one of whom is expected to be first brought to and
arrested in the Southern District of New York, and whose point
of entry into the United States is expected to be the Southern
District of New York, intentionally and knowingly combined,
conspired, confederated, and agreed together and with each other
to Violate the narcotics laws of the United States.

2. lt was a part and an object of the conspiracy

that DAVID CARDONA-CARDONA, JEAN-CLAUDE OKONGO LANDJI, and

Case 1:18-Cr-00601-PGG Document 39 Filed 11/08/18 Page 2 of 15

JIBRIL ADAMU, the defendants, and others known and unknown,
would and did, on board an aircraft owned by a United States
citizen and registered in the United States, knowingly
distribute, and possess with intent to distribute, a controlled
substance, in violation of Title 21, United States Code,
Sections 812, 959(c), and 960(a)(3).

3. It was further a part and an object of the
conspiracy that JEAN~CLAUDE OKONGO LANDJI, the defendant, and
others known and unknown, would and did, as United States
citizens on board any aircraft, knowingly distribute, and
possess with intent to distribute, a controlled substance, in
violation of Title 21, United States Code, Sections 812, 959(c),
and 960(a)(3).

4. The controlled substance involved in the offense
was five kilograms and more of mixtures and substances
containing a detectable amount of cocaine, in violation of Title
21, United States Code, Section 960(b)(1)(B).

(Title 21, United States Code, Sections 959(c), 959(d), and 963;
Title 18, United States Code, Section 3238.)

COUNT TWO
(Narcotics Distribution on Board United States Aircraft)

The Grand Jury further charges:
5. In or about October 2018, in an offense begun and
committed out of the jurisdiction of any particular state or

distriCt, DAVID CARDONA-CARDONA and JIBRIL ADAMU, the

 

Case 1:18-Cr-00601-PGG Document 39 Filed 11/08/18 Page 3 of 15

defendants, at least one of whom is expected to be first brought
to and arrested in the Southern District of New York, and whose
point of entry into the United States is expected to be the
Southern District of New York, on board an aircraft owned by a
United States citizen and registered in the United States,
knowingly distributed, possessed with intent to distribute, and
aided and abetted the distribution and possession with intent to
distribute of, five kilograms and more of mixtures and
substances containing a detectable amount of cocaine.

(Title 21, United States Code, Sections 812, 959(c), 959(d),
960(a)(3), and 960(b)(l)(B); Title 18, United States Code,
Sections 3238 and 2.)

COUNT THREE
(Narcotics Distribution on Board Aircraft United States Aircraft
and by United States Citizen)

The Grand Jury further charges:

6. In or about October 2018, in an offense begun and
committed out of the jurisdiction of any particular state or
district, JEAN-CLAUDE OKONGO LANDJI, the defendant, who is
expected to be first brought to and arrested in the Southern
District of New York, and whose point of entry into the United
States is expected to be the Southern District of New York, as a
United States citizen on board any aircraft, and on board an
aircraft owned by a United States citizen and registered in the

United States, knowingly distributed, possessed with intent to

distribute, and aided and abetted the distribution and

 

Case 1:18-Cr-00601-PGG Document 39 Filed 11/08/18 Page 4 of 15

possession with intent to distribute of, five kilograms and more
of mixtures and substances containing a detectable amount of
cocaine.
(Title 21, United States Code, Sections 812, 959(c), 959(d),
960(a)(3), and 960(b)(1)(B); Title 18, United States Code,

Sections 3238 and 2.)

COUNT FOUR
(Narcoterrorism Conspiracy)

The Grand Jury further charges:

7. From at least in or about October 2017, up to and
including in or about October 2018, in an offense begun and
committed out of the jurisdiction of any particular state or
district, DAVID CARDONA-CARDONA, the defendant, and others known
and unknown, at least one of whom is expected to be first
brought to and arrested in the Southern District of New York,
intentionally and knowingly combined, conspired, confederated,
and agreed together and with each other to violate Title 21,
United States Code, Section 960a.

8. It was a part and an object of the conspiracy
that DAVID CARDONA~CARDONA, the defendant, and others known and
unknown, would and did engage in conduct that would be
punishable under Title 21, United States Code, Section 841(a) if
committed within the jurisdiction of the United States -- to
wit, the distribution, and possession with intent to distribute,

of five kilograms and more of mixtures and substances containing

Case 1:18-Cr-00601-PGG Document 39 Filed 11/08/18 Page 5 of 15

a detectable amount of cocaine -- knowing and intending to
provide, directly and indirectly, something of pecuniary value
to a person and organization that has engaged and engages in
terrorism and terrorist activity, having knowledge that such
person and organization have engaged and engage in terrorism and
terrorist activity, in violation of Title 21, United States
Code, Section 960a.
(Title 21, United State Code, Sections 960a(a), 960a(b)(1),
960a(b)(2), 960a(b)(3), 960a(b)(4), and 960a(b)(5); Title 18,

United States Code, Section 3238.)

COUNT FIVE
(Attempted Narcoterrorism)

The Grand Jury further charges:

9. From at least in or about October 2017, up to and
including in or about October 2018, in an offense begun and
committed out of the jurisdiction of any particular state or
district, DAVID CARDONA-CARDONA, the defendant, who is expected
to be first brought to and arrested in the Southern District of
New York, intentionally and knowingly engaged and attempted to
engage in conduct that would be punishable under Title 21,
United States Code, Section 841(a) if committed within the
jurisdiction of the United States, and aided and abetted such
conduct -- to wit, the distribution, and possession with intent
to distribute, of five kilograms and more of mixtures and

substances containing a detectable amount of cocaine, knowing

Case 1:18-Cr-00601-PGG Document 39 Filed 11/08/18 Page 6 of 15

and intending to provide, directly and indirectly, something of
pecuniary value to a person and organization that has engaged
and engages in terrorism and terrorist activity, having
knowledge that such person and organization have engaged and
engage in terrorism and terrorist activity.
(Title 21, United States Code, Sections 960a(a), 960a(b)(1),
960a(b)(2), 960a(b)(3), 960a(b)(4), and 960a(b)(5); Title 18,

United States Code, Sections 3238 and 2.)

COUNT SIX
(Firearms Conspiracy)

The Grand Jury further charges:

10. From at least in or about October 2017, up to and
including in or about October 2018, in an offense begun and
committed out of the jurisdiction of any particular state or
district, DAVID CARDONA-CARDONA, the defendant, and others known
and unknown, at least one of whom is expected to be first
brought to and arrested in the Southern District of New York,
intentionally and knowingly combined, conspired, confederated,
and agreed together and with each other to commit an offense
under Title 18, United States Code, Section 924(c).

ll. It was a part and an object of the conspiracy
that DAVID CARDONA~CARDONA, the defendant, and others known and
unknown, during and in relation to a drug-trafficking crime for
which they may be prosecuted in a court of the United States,

namely, the drug-trafficking crimes charged in Counts One

 

 

Case 1:18-Cr-00601-PGG Document 39 Filed 11/08/18 Page 7 of 15

through Five of this Indictment, would and did knowingly use and
carry firearms, including destructive devices and machineguns,
and, in furtherance of such crimes, would and did knowingly
possess such firearms, to wit, CARDONA-CARDONA and others agreed
to acquire and possess assault rifles, surface-tO-air missiles,
and other firearms, in furtherance of the crimes charged in
Counts One through Five of this Indictment,

(Title 18, United States Code, Sections 924(c)(1)(A),
924(c)(1)(B)(ii), 924(0), 2, and 3238.)

COUNT SEVEN
(Conspiracy to Violate Maritime Drug Enforcement Laws)

The Grand Jury further charges:

12. From in or about April 2018, up to and including
in or about July 2018, in Guyana, Jamaica, Colombia, on the high
seas, and elsewhere, DAVID CARDONA-CARDONA, ARGEMIRO ZAPATA-
CASTRO, SHERVINGTON LOVELL, and STEVEN ANTONIUS, the defendants,
and others known and unknown, at least one of whom is expected
to be_first brought to and arrested in the Southern District of
New York, intentionally and knowingly combined, conspired,
confederated, and agreed together and with each other to yiolate
the maritime drug enforcement laws of the United States.

13. It was a part and an object of the conspiracy
that DAVID CARDONA-CARDONA, ARGEMIRO ZAPATA-CASTRO, SHERVINGTON
LOVELL, and STEVEN ANTONIUS, the defendants, and others known

and unknown, while on board a vessel subject to the jurisdiction

 

 

Case 1:18-Cr-00601-PGG Document 39 Filed 11/08/18 Page 8 of 15

of the United States, would and did knowingly and intentionally
distribute and possess with intent to distribute a controlled
substance, in violation of Title 46, United States Code, Section
70503(a)(l).

14. The controlled substance involved in the offense
was five kilograms and more of mixtures and substances
containing a detectable amount of cocaine, in violation of Title
46, United States Code, Section 70506 and Title 21, United
States Code, Section 960(b)(l)(B).

(Title 46, United States Code, Sections 70503, 70504(b)(2), and
70506(b); Title 18, United States Code, Section 3238.)

FORFEITURE ALLEGATION

 

15. As a result of committing the offense alleged in
COunt One Of this Indictment, DAVID CARDONA-CARDONA, JEAN-CLAUDE
OKONGO LANDJI, and JIBRIL ADAMU, the defendants, shall forfeit
to the United States, pursuant to Title 21, United States Code,
Section 853, any and all property constituting, or derived from,
any proceeds obtained, directly or indirectly, as a result of
said offense and any and all property used, or intended to be
used, in any manner or part, to commit, or to facilitate the
commission of, said offense, including but not limited to a sum
of money in United States currency representing the amount of
proceeds traceable to the commission of said offense and the

following specific property:

Case 1:18-Cr-00601-PGG Document 39 Filed 11/08/18 Page 9 of 15

a.One Gulfstream GIIB Airplane with Tail
Number N4NR.

16. As a result of committing the offense alleged in
Count Two of this Indictment, DAVID CARDONA-CARDONA and JIBRIL
ADAMU, the defendants, shall forfeit to the United States,
pursuant to Title 21, United States Code, Section 853, any and
all property constituting, or derived from, any proceeds
obtained, directly or indirectly, as a result of said offense
and any and all property used, or intended to be used, in any
manner or part, to commit, or to facilitate the commission of,
said offense, including but not limited to a sum of money in
United States currency representing the amount of proceeds
traceable to the commission of said offense and the following
specific property:

a.One Gulfstream GIIB Airplane with Tail
Number N4NR.

17. As a result of committing the offense alleged in
Count Three of this Indictment, JEAN-CLAUDE OKONGO LANDJI, the
defendant, shall forfeit to the United States, pursuant to Title
21, United States Code, Section 853, any and all property
constituting, or derived from, any proceeds obtained, directly
or indirectly, as a result of said offense and any and all
property used, or intended to be used, in any manner or part, to

commit, or to facilitate the commission of, said offense,

Case 1:18-Cr-00601-PGG Document 39 Filed 11/08/18 Page 10 of 15

including but not limited to a sum of money in United States
currency representing the amount of proceeds traceable to the
commission of said offense and the following specific property:
a.One Gulfstream GIIB Airplane with Tail
Number N4NR.

18, As a result of committing the offenses alleged in
Counts Four and Five of this Indictment, DAVID CARDONA-CARDONA,
the defendant, shall forfeit to the United States, pursuant to
Title 18, United States Code, Section 981(a)(1)(B) and Title 28,
United States Code, Section 2461(c), any and all assets, foreign
and domestic, affording the defendant a source of influence over
any entity or organization engaged in planning or perpetrating
said offenses; any and all assets, foreign and domestic,
acquired or maintained with the intent and for the purpose of
supporting, planning, conducting, or concealing said offenses;
any and all assets, foreign and domestic, derived from, involved
in, or used or intended to be used to commit said offenses,
including but not limited to a sum of money in United States
currency representing the total amount of the defendant's
assets,

19. As a result of committing the offense alleged in
Count Six of this Indictment, DAVID CARDONA-CARDONA, the
defendant, shall forfeit to the United States, pursuant to Title

18, United States Code, Section 981(a)(1)(C) and Title 28,

10

Case 1:18-Cr-00601-PGG Document 39 Filed 11/08/18 Page 11 of 15

United States Code, Section 2461(c), any and all property, real
and personal, that constitutes or is derived from proceeds
traceable to the commission of said offense, including but not
limited to a sum of money in United States currency representing
the amount of proceeds traceable to the commission of said
offense,

20. As a result of committing the offense alleged in
Count Seven Of this Indictment, DAVID CARDONA-CARDONA, ARGEMIRO
ZAPATA-CASTRO, SHERVINGTON LOVELL, and STEVEN ANTONIUS, the
defendants, shall forfeit to the United States, pursuant to
Title 46, United States Code, Section 70507(a), and Title 28,
United States Code, Section 2461, the following property that
was used or intended for use to commit, or to facilitate the

commission of, said offenses;

a. All controlled substances;

b. All raw materials, products, and equipment of any
kind;

c. All listed chemicals, all drug manufacturing

equipment, all tableting machines, all encapsulating machines,

and all gelatin capsules;

d. All property which is used, or intended for use,
as a container for property described in paragraphs 20(a),

20(b), and 20(c) of this Indictment;

ll

Case 1:18-Cr-00601-PGG Document 39 Filed 11/08/18 Page 12 of 15

e. All conveyances, including aircraft, vehicles, or
vessels;

f. All books, records, and research, including
formulas, microfilm, tapes, and data;

g. All moneys, negotiable instruments, securities,
or other things of value furnished or intended to be furnished
by any person in exchange for a controlled substance or listed
chemical, and all moneys, negotiable instruments, and securities
used or intended to be used to facilitate the offense charged in
Count Seven of this Indictment;

h. All real property, including any right, title,
and interest (including any leasehold interest) in the whole of
any lot or tract of land and any appurtenances or improvements;

i. Any drug paraphernalia; and

j. Any firearm used or intended to be used to
facilitate the transportation, sale, receipt, possession, or
concealment of property described in paragraph 20(a) and 20(b)
of this Indictment, and any proceeds traceable to such property.

Substitute Assets Provision

 

21. If any of the above-described forfeitable

property, as a result of any act or omission of the defendant;

a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or

12

Case 1:18-Cr-00601-PGG Document 39 Filed 11/08/18 Page 13 of 15

deposited with, a third person;

c. has been placed beyond the jurisdiction of
the Court;

d. has been substantially diminished in value;
or

e. has been commingled with other property

which cannot be subdivided without
difficulty,
it is the intent of the United States, pursuant to Title 21,
United States Code, Sections 853(p), to seek forfeiture of any

other property of the defendant up to the value of the

13

Case 1:18-Cr-00601-PGG Document 39 Filed 11/08/18 Page 14 of 15

above-described forfeitable property.

(Title 18, United States Code, Section 981; Title 21, United
States Code, Section 853; Title 28, United States Code, Section
2461; T' 46, United States Code, Section 70507(a).)

   

 

     

GO .BMAN
United States Attorney

FO®E€ERSC)V

14

Case 1:18-Cr-00601-PGG Document 39 Filed 11/08/18 Page 15 of 15

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

_ v. _-

DAVID CARDONA-CARDONA,
JEAN-CLAUDE OKONGO LANDJI,
JIBRIL ADAMU,
ARGEMIRO ZAPATA-CASTRO,
SHERVINGTON LOVELL, and
STEVEN ANTONIUS,

Defendants.

 

INDICTMENT
Sl 18 Cr. 601 (PGG)
(21 U.S.C. §§ 959, 960, 960a, and 963;

18 U.S.C. §§ 2, 924, and 3238; 46 U.s.c.
§§ 70503, 70504, 70506.)

GEOFFREY S. BERMAN
United States Attorney.

 

T E ILL

Foreperson.

 

\/'_* ¢_ waeb¥
_,` )(Z\fé /B)LL, LM\CT\\NG\T( (LB \,an-)()

’ NA/(;-, QCDMZT t/' LC/HJZB\JMML, H )g/M
sg_`l/./\AFP ;€bx 531-n `D,\" %47

